Citation Nr: 0818465	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2007, the Board remanded this claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

Arthritis of the lumbar spine was not shown in service, it 
was not manifested to a compensable degree within one year 
following discharge from active duty, and the preponderance 
of the evidence is against a finding that it is due to 
service.


CONCLUSION OF LAW

Arthritis of the lumbar spine was not incurred in or 
aggravated in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the claim on appeal.  The record, however, shows 
that any prejudice that failure caused was cured by the fact 
that VA notified the veteran in correspondence dated in 
November 2002, July 2003, and December 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, notice of what part VA will 
attempt to obtain, and for the veteran to submit any evidence 
he had in his possession that pertained to the claim.  The 
December 2007 notice also informed him of how disability 
ratings and effective dates are assigned.  VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim including 
both VA and private medical records, and, as warranted by 
law, affording a VA examination.  The claim was readjudicated 
in a February 2008 supplemental statement of the case.  There 
is not a scintilla of evidence that any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.  

Service Connection

The veteran alleges that he incurred a low back disability in 
service.  He states he developed low back problems while in 
service, which problems continued following his discharge 
from service until the present time.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
 Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for arthritis of the lumbar 
spine.  The veteran's service treatment records show that he 
complained of low back pain on May 24, 1973.  Physical 
examination revealed no spasm, negative straight leg raising, 
normal reflexes, and no sensory loss.  The examiner diagnosed 
muscle spasm.  Four days later, the veteran again complained 
of low back pain.  He reported he was not doing much physical 
labor now.  The examiner stated the veteran had muscular low 
back pain.  In early June 1973, the veteran continued to 
report back pain.  The examiner noted that the veteran would 
likely not get better for another two to three weeks.  Later 
that month, the examiner stated the veteran had no pain now.  
The remainder of the service treatment records do not show 
any complaints of back pain.  

The veteran's July 1975 separation examination revealed a 
clinically normal back.  Thus, the veteran's in-service back 
pain was acute and transitory, as there was nothing in the 
service treatment records showing continued chronic low back 
pain in service.  This is evidence against the claim.

In August 1975, within one month of his discharge from active 
duty, the veteran filed a claim for service connection for 
chondromalacia of both knees.  If he had continued back pain 
throughout service, it would have been likely that he would 
have filed a claim for low back pain.  His silence, when 
otherwise providing information having the purpose of 
advancing a claim, constitutes negative evidence, which 
weighs against a finding that the veteran's post service 
lumbar spine disorder is related to service. 

Adding to the finding that the current low back disability is 
not related to service is the fact that the first post 
service evidence showing of any back pain is in February 
2000, when the veteran submitted a claim for service 
connection for a low back disorder, which is many years after 
the veteran's discharge from service in 1975.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

The veteran is service connected for chondromalacia of both 
knees, and has received treatment regularly since being 
discharged from service.  Absent from these treatment records 
is any report of back pain.  In fact, at a July 1985 VA 
examination, the veteran denied any past medical history not 
involving his knees.  In 1999, the veteran was undergoing 
physical therapy with diagnoses of bilateral carpal tunnel 
syndrome and bilateral chondromalacia.  At that point, it had 
been more than 20 years since he was discharged from service, 
and these records are silent for any back pain.  In a 
February 2000 private medical record, the veteran reported 
low back pain beginning in 1984, when he picked up a child 
and could not straighten his back.  This report of history is 
evidence against the veteran's claim that his back pain began 
in service and had been bothering him since that time.  The 
Board observes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  The lack of any evidence 
of continuity of symptomatology following the veteran's 
discharge from service is evidence against the claim.

The veteran has submitted an August 2004 statement from Dr. 
Nolan, who stated that an MRI showed degenerative changes in 
the lumbar discs at multiple levels.  He concluded, "These 
degenerative spinal changes are likely a result of 
accumulation of years of physically demanding labor from the 
patient's job as a machinist in the US Armed Forces."  He 
noted that the veteran's in-service job required frequent and 
prolonged lifting, bending, crouching, and stooping 
activities, all of which likely contributed to the 
degenerative changes in the veteran's lumbar spine.  

A January 2008 VA examination report shows that the examiner 
had an opportunity to review the evidence of record and 
examine the veteran.  The examiner concluded that there was 
no objective evidence to provide a nexus between the current 
low back disability and the low back pain the veteran had in 
service in 1973.  He noted Dr. Nolan's 2004 medical opinion, 
but stated that in the absence of objective evidence of 
continued back pain in service, he found that the current 
degenerative back problem was not related to his time in 
service.  

The Board assigns Dr. Nolan's medical opinion little 
probative value for several reasons.  One, Dr. Nolan does not 
indicate if he reviewed any records in making such an 
opinion.  The objective medical records in the claims file 
fail to show any continuity of symptomatology involving back 
pain for 25 years following the veteran's discharge from 
service.  Two, the VA examiner had an opportunity to examine 
the claims file, and provided a rationale for his medical 
opinion based upon objective evidence in the claims file.  
Three, it appears that Dr. Nolan based his opinion on history 
reported by the veteran.  The veteran's report of history of 
having back problems in service and from the time he was 
discharged from service until now is not credible for the 
reasons discussed above.  Specifically, there is no evidence 
of continuity of symptomatology shown in the objective 
records and the veteran's report of medical history 
contemporaneously with the objective records have failed to 
show any complaints or diagnoses of back pain.  Finally, the 
VA examiner's medical opinion is much more definitive than 
Dr. Nolan's opinion, giving that medical opinion more 
probative value.

Moreover, the medical evidence fails to show that the veteran 
suffered from compensably disabling arthritis of the lumbar 
spine within one year after his discharge from service. 
 Therefore, service connection is not warranted on a 
presumptive basis.  

To the extent that the veteran asserts that his lumbar 
arthritis is related to his military service, the Board 
observes that as a lay person he is not competent to render a 
medical diagnosis or provide a medical nexus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence).  Hence, 
his statements are not sufficient upon which to base a grant 
of service connection.  

Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arthritis of the lumbar spine is 
denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


